DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant Application claims benefit as a continuation of the prior applications 16/449,579 and 15/939,388 under 35 U.S.C. 119e, 120, 121, 365(c) or 386(c). The requirements of 35 U.S.C. 120  and 37 CFR 1.78 are met to the extent defined in MPEP 201.08.
Furthermore, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 7/1/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim 1 is allowed as originally presented. Claims 2-13 are allowed as originally presented, all dependent on Claim 1.  The following is an examiner’s statement of reasons for allowance: Claim 1 recites, in particular, “a casing comprising: a liquid chamber configured to store liquid therein; and a liquid passage extending in a first direction crossing a gravitational direction ; a plate supported by the casing, the plate extending the first direction and having a planar surface facing a widthwise direction crossing the first direction and the gravitational direction, the plate being movable between a first position in which at least a portion of the plate extends from the casing and a second position, the second position being closer to the liquid chamber than the first position is to the liquid chamber in the gravitational direction; and a circuit board having a plurality of electrodes; wherein the plurality of the electrodes of the circuit board is positioned upward relative to the plate in the first position” (emphasis added – A.S.).
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art. In particular, while Wang (U.S. Pat. 9,815,288) and Brust et al. (U.S. 2013/0162733 A1) teach certain elements of the claimed Invention (such as the protrusion 43 of Wang and front end portion 81 of Nakamura et al.), they do not, singly or in combination, teach or fairly suggest the limitation(s) cited hereinabove as the reason(s) for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/HUAN H TRAN/Primary Examiner, Art Unit 2853